Citation Nr: 0827479	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to May 1947 
in the Philippine Scouts.  The veteran died in March 2004 and 
the appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The veteran's chronic obstructive pulmonary disease 
(COPD) was not attributable to his period of active service. 

4.  The veteran's death was neither caused, nor hastened, by 
a disability incurred as a result of his service in the 
Philippine Scouts. 

5.  At the time of his death, the veteran did not have a 
claim pending with VA.  





CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2007).

3.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her 
claims for benefits and that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

In letters dated in July 2004, November 2004, December 2004, 
February 2007, VA notified the appellant of the information 
and evidence needed to substantiate and complete her claims 
for benefits, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the appellant to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in December 2007.  Although there 
was no subsequent adjudication following the December 2007 
notice, the Board finds that the appellant is not prejudiced 
as her claims are being denied.  As such, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notices given prior to the appealed AOJ 
decision were adequate.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA.  

Service connection 

The appellant contends that her husband's COPD had its onset 
during his time in service and was directly related to a 
gunshot would he received while in service.  She asserts that 
he had a lung condition and related symptoms since his 
service discharge.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

The veteran's service medical records (SMRs) were apparently 
destroyed in a fire at the National Personnel Records Center.  
In September 2005, a formal finding was made as to the 
unavailability of the veteran's SMRs and a description of 
VA's attempts to secure alternative records was made.  The RO 
requested duplicate service records from the appellant and 
she responded that their records had been destroyed in a 
typhoon in the 1980s.  As such, VA has a heightened duty 
provide its reasons and bases in rendering a decision.  See 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  

In support of her claim, the appellant submitted the 
veteran's post-service medical treatment records dated from 
2000 to 2004.  These records indeed reflect treatment for 
COPD.  The records, however, are devoid of any reference to 
the veteran's service or that the veteran's condition was 
caused by a gunshot wound allegedly received in service.  
There is no medical record showing that the veteran had a 
gunshot wound that punctured his lung, or caused or 
contributed to his respiratory condition.  

The March 2004 death certificate only listed the veteran's 
cause of death as being COPD. 

In a January 2006 letter, the appellant indicated that the 
veteran had a gunshot wound with the bullet embedded in his 
body and this caused the onset of his respiratory problems.  
In her substantive appeal, she asserted that this wound was 
in proximity to the veteran's lung.  

There is no evidence of record linking the veteran's COPD to 
service.  The veteran was not awarded VA compensation 
benefits for a service-connected disability at any time 
during his life.  The Board recognizes that the veteran's 
SMRs are unavailable, and upon careful review of the medical 
evidence of record, there is no indication that the veteran's 
COPD had its onset in service or for many years thereafter.  
Further, there is no evidence that the veteran had an in-
service gunshot wound that punctured his lung, or caused a 
lung condition, as alleged by the appellant.  

Given the evidence as outlined above, the Board finds that 
the veteran did not incur COPD, or any other disability 
determined to be the cause of his death, during his period of 
recognized service.  Although the Board appreciates the 
appellant's assertions that her husband's alleged in-service 
gunshot wound caused his subsequent respiratory condition, 
the Board finds that the there is no evidence of record to 
support her contentions.  Because there is no evidence of the 
appellant having medical training, her statements, standing 
on their own, cannot establish a relationship between service 
in the 1940's and the veteran's death in 2004.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (laypersons are not 
competent to offer medical opinions).  Consequently, service 
connection for the cause of the veteran's death must be 
denied.


Nonservice-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

As noted above, the veteran had Philippine Scout Army 
service.  In February 1991, the National Personnel Records 
Center (NPRC) certified that the recognized period of service 
was from June 1946 to May 1947, and there was no service with 
USAFFE noted.  There is no evidence to contradict the 
findings of the NPRC, nor has the appellant contended 
otherwise.  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the NPRC's 
determination with respect to the service of this veteran.  
Therefore, the Board must find that the veteran did not have 
qualifying service.  As a result, the appellant's request for 
death pension benefits must be denied as a matter of law.  

Accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

At the time of the veteran's death in March 2004, he did not 
have a claim pending with VA, nor has the appellant contended 
otherwise.  In May 1991, the veteran made a claim for 
disability benefits.  In December 1991, the veteran's claim 
was denied as he failed to submit the evidence requested in 
support of his claim.  There is no evidence of record that 
the veteran appealed this decision, nor was there any 
evidence of record submitted during the time period between 
December 1991 and the appellant's claim, dated in June 2004.  
Absent evidence of a claim pending at the time of the 
veteran's death, the appellant is not entitled to accrued 
benefits.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


